Citation Nr: 9930386	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a stomach/ulcer 
condition.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for arthritis of 
multiple joints.  

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a leg condition.  

7.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. S. 


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from Auguat1937 to 
September 1941 and from November 1942 to October 1945.  
Active military service from March 1952 to March 1956 has not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current left hip disorder and service.  

2.  There is no competent evidence of a nexus between any 
current stomach/ulcer condition and service.  

3.  There is no competent evidence of a nexus between any 
current heart condition and service.  

4.  There is no competent evidence of a nexus between any 
current arthritis of multiple joints and service.  

5.  There is no competent evidence of a nexus between any 
current back condition and service.  

6.  There is no competent evidence of a nexus between any 
current left leg condition and service.  

7.  There is no competent evidence of a nexus between any 
current bilateral foot condition and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a 
stomach/gastrointestinal disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a 
heart/cardiac condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The claim of entitlement to service connection for a back 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The claim of entitlement to service connection for a left 
leg condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

7.  The claim of entitlement to service connection for a 
bilateral foot condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  If the disorder is arthritis, service connection may 
be granted if manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Because there is 
a presumption of credibility as to all evidence submitted for 
purposes of rendering a claim well grounded, regardless of 
whether the veteran engaged in combat or not, application of 
38 U.S.C.A. § 1154(b) to the question of well groundedness 
has been described as "largely superfluous."  Arms v. West, 
at 195.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  The 
veteran's representative has asserted that provisions of VA's 
Adjudication Manual, M21-1, require VA to assist the veteran 
with the development prior to finding the claim well 
grounded.  The Court in Epps essentially rejected this 
argument.  VA may, however, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claims.  See Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).

The Board notes that numerous attempts have been made to 
obtain additional service medical records.  In a November 
1997, the National Personnel Records Center (NPRC), in 
response to a request for additional service medical records, 
indicated that all available medical records had been 
forwarded to the RO's office in October 1947 and August 1995 
under the same claim number.  NPRC further indicated that 
there were no additional medical records, including records 
from Long Beach Naval Hospital, on file and that there were 
no Surgeon General's Office (SGO) records for this veteran.  


Left Hip

A review of the record demonstrates that in September 1944, 
the veteran was seen with complaints of aching in his left 
knee, which extended up and down the leg.  Examination of the 
right leg showed that it was approximately 1/8th of an inch 
shorter than the left.  Examination of the knee was negative.  
The veteran was advised not to perform any unnecessary 
exercises for several months.  At the time of the veteran's 
October 1945 service separation examination, normal findings 
were reported for the spine and extremities.  Reflexes were 
also found to be normal.  

At the time of a September 1952 examination, normal findings 
were reported for the lower extremities.  

In January 1992, the veteran was seen with complaints of left 
hip pain.  At the time of a July 1994 VA examination, the 
veteran reported that both his hips were loose and that they 
left the socket with each step.  The veteran stated that he 
had sustained shrapnel wound to the left hip in 1944 while he 
was in the U. S. Navy and on combat in Iwo Jima.  He noted 
that the left hip would go out of joint and that it was very 
painful.  He also reported that the right hip felt like it 
would go out of place with each step.  Internal rotation of 
the left hip was limited to 10 degrees.  Flexion of the left 
hip was limited to 50 degrees, while the right hip went to 70 
degrees.  Abduction of the left hip was to 70 degrees, with 
complaints of pain.  A diagnosis of an injury to the left hip 
was rendered at that time.  

At the time of his January 1997 personal hearing, the veteran 
reported that he was aboard ship in 1944 and was in charge of 
looking for mines.  He testified that he tried to warn his 
ship that they were to close to a mine right before the ship 
actually hit the mine.  He reported that the mine blew up and 
scattered shrapnel everywhere.  He noted that the explosion 
blew him through the hatch and into the officer's stateroom.  
He testified that a piece of shrapnel hit him in the left hip 
and that the ship's mate subsequently removed it.  The 
veteran indicated that he received treatment from Long Beach 
Naval Hospital for several years.  He stated that he walked 
with a walker because he would have paralysis from his left 
hip down throughout his left leg.  W. S. testified that the 
veteran's hip bothered him after service.  

The Board notes that the veteran is competent to report that 
he sustained an injury to his left hip while inservice.  
Thus, there is competent evidence of a left hip problem 
inservice.  

There is also competent evidence of current left hip 
problems.  There is, however, no competent medical evidence 
of a nexus between the veteran's current left hip problems 
and service.

The veteran has reported a continuity of left hip problems 
since service.  He is competent to report such a continuity 
of symptomatology.  However, he would not be competent to say 
that any current left hip problem is related to his period of 
service or to his continuity of symptomatology.  For these 
reasons, the veteran, as a lay person, would not be competent 
link any currently diagnosed left hip disorder to the 
continuity of symptomatology.  Clyburn v. West, 12 Vet. App. 
296 (1999); Savage v. Gober; Grottveit v. Brown, 5 Vet. App 
91 (1993) 


Stomach/Ulcer Condition

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a gastric 
disturbance in April 1945.  The veteran complained of 
heartburn, gas, and constipation.  He noted that his symptoms 
were acute and occurred shortly after meals in the form of 
indigestion.  

At the time of the veteran's October 1945 service separation 
examination, normal findings were reported for abdomen and 
pelvis.  At the time of a March 1952 reserve examination, 
normal findings were reported for the abdomen and viscera.  
On a report of medical history filled out at that time, the 
veteran was noted to have had nervous indigestion in 1945, 
with no difficulty since that time.  

In February 1994, the veteran had an upper endoscopy 
performed, which revealed pylorus and a duodenal bulb area 
with post-inflammatory/post-ulcer changes. 

At the time of his July 1994 VA examination, the veteran 
indicated that he had sustained an injury to his stomach from 
a wound in 1944.  He reported that he had recently undergone 
an endoscopic examination.  A diagnosis of a stomach injury 
was rendered at that time.  

At his January 1997 hearing, the veteran reported that the 
explosion from the mine in 1944 expanded his intestines and 
caused him to develop ulcers.  

In November 1997, the veteran's private physician, J. K., 
M.D., indicated that he had treated the veteran for bleeding 
ulcers around 1962.  He noted that the records were not 
available as so many years had passed.

Outpatient treatment records received in November 1997 from 
St. Jude's Hospital demonstrate that an upper GI series 
performed in September 1975 revealed normal findings.  A 
barium enema performed at the same time revealed minimal 
diverticulosis in the sigmoid area and a normal colon.  In 
December 1981, the veteran was found to have an active 3-
millimeter ulcer in the distal duodenal bulb.  In December 
1984, the veteran was found to have a gastric ulcer.  

The Board notes that the veteran had one episode of 
gastrointestinal problems inservice.  There is also competent 
evidence of current gastrointestinal disorders in the form of 
post-inflammatory/post-ulcer changes.  There is, however, no 
competent evidence of a nexus between the veteran's current 
gastrointestinal problems and service.  

The veteran has reported a continuity of stomach problems 
since service.  He is competent to report such a continuity 
of symptomatology.  However, he would not be competent to say 
that his currently diagnosed gastrointestinal disorders are 
related to service or to the continuity of symptomatology.  
For these reasons, the veteran, as a lay person, would not be 
competent to link any currently diagnosed gastrointestinal 
disorder to the continuity of symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober; Grottveit v. 
Brown, 5 Vet. App 91 (1993) 


Heart Condition

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of a 
heart condition during service.  On the veteran's October 
1945 service separation examination, the heart was reported 
as normal and the conditions of the veins and arteries were 
also reported as normal.  On the March 1952 reserve 
examination, normal findings for the heart were recorded.  On 
a report of medical history form filled out that time, the 
veteran checked the "no" box when asked if he was having or 
if he had had pain or pressure in his chest.  

At the time of a July 1994 VA examination, the veteran was 
found to be heavy and obese.  Examination of the heart 
revealed that its borders were enlarged to the left.  The 
heart rate was regular and there were no murmurs or S3 or S4 
sounds.  A history of a triple coronary bypass graft in 1982 
was noted.  An electrocardiographic study (EKG) performed at 
that time revealed left bundle branch block and a first-
degree arteriovenous (AV) block.  

Outpatient treatment records received subsequent to the July 
1994 VA examination, reveal that the veteran underwent a 
triple coronary artery bypass graft in 1982.  At the time of 
his admission to the hospital, the veteran was noted to have 
had a history of hypertension for 11 years.  

At his January 1997 hearing, the veteran testified that it 
was his belief that he had had a heart attack as a result of 
his inability to exercise due to what he considered should be 
service-connected disabilities.  

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for a heart condition.  The veteran's service 
medical records reveal no complaints or findings of a heart 
condition.  There were also no findings of any heart or 
cardiac problems until many years after service. While the 
veteran has expressed his belief that his current heart 
condition is as a result of his inability to exercise due to 
other conditions which he feels he should be service-
connected for, he is not qualified to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Moreover, there has been no competent medical evidence 
submitted relating any current heart or cardiac disability to 
service.  Furthermore, service connection is not currently in 
effect for any disorder; therefore a claim for service 
connection on a secondary basis lacks legal merit.  


Back Disorder

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of a 
back disorder inservice.  On the veteran's October 1945 
service separation examination, normal findings were reported 
for the spine and extremities.  At the time of the veteran's 
March 1952 reserve examination, normal findings were reported 
for spine and lower extremities.  

X-rays taken of the veteran's spine in September 1992 
revealed moderately severe degenerative changes in the 
lumbosacral spine with degenerative disc disease most marked 
at L4-5 and L5-S1.  At the time of a December 1992 lumbar CT 
scan, the veteran was found to have fairly marked central 
canal stenosis, extensive arthritic changes, and marked 
degenerative disc disease.  At the time of his July 1997 
hearing, the veteran reported that he was limited in his 
bending over.  The veteran expressed his belief that his 
current degenerative disc and joint disease were related to 
service.  

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for a back disorder.  The veteran's service 
medical records reveal no complaints or findings of a back 
disorder.  Moreover, there were no findings of any back 
disorder until many years after service. While the veteran 
has expressed his belief that his current degenerative joint 
and disc disease is related to service, he is not qualified 
to render such an opinion.  Moreover, there has been no 
competent medical evidence submitted relating any current 
back disorder to service.  


Multiple Joint Arthritis

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
arthritis in service.  At the time of the veteran's October 
1945 service separation examination, normal findings were 
reported for the spine and the extremities, which included 
the bones, joints, muscles, and feet.  At the time of the 
March 1952 reserve examination, normal findings were reported 
for the upper and lower extremities and the spine.

On a report of medical history filled out at that time, the 
veteran checked the "no" box when asked if had or had had 
arthritis.  The veteran did check the box indicating that he 
had bone, joint, or other deformity, but this was noted to be 
related to a dislocated right shoulder.  

Subsequent to service, the veteran was diagnosed as having 
degenerative joint and disc disease of the cervical spine in 
September 1975.  Thereafter, he developed degenerative joint 
and disc disease of the lumbar spine.  

At the time of his July 1994 VA examination, the veteran 
reported having had joint pains throughout his entire body, 
dating as early as 1937.  A diagnosis of generalized 
arthritis was rendered at that time.  

At his January 1997 hearing, the veteran reported that his 
arthritis would stiffen up to the point that he could hardly 
move.  He stated that it was in almost all of his joints, 
including his feet.  The veteran testified that his joints 
would swell and that he could not make a complete fist due to 
swelling in his knuckles.  

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for multiple joint arthritis.  The veteran's 
service medical records reveal no complaints or findings of 
arthritis.  Moreover, there were no findings of arthritis 
until many years after service.  While the veteran has 
expressed his belief that his current multiple joint 
arthritis is related to service, he is not qualified to 
render such an opinion.  Moreover, there has been no 
competent medical evidence submitted relating any current 
multiple joint arthritis to service.  


Bilateral Feet and Left Leg Conditions 

As previously noted, the veteran was seen with complaints of 
aching in his left knee, which extended up and down the leg 
in September 1944.  Examination of the right leg showed that 
it was approximately 1/8th of an inch shorter than the left.  
Examination of the knee was negative.  The veteran was 
advised not to perform any unnecessary exercises for several 
months.  At the time of the veteran's October 1945 service 
separation examination, normal findings were reported for the 
spine and extremities, which included the bones, joints, 
muscles, and feet.  Reflexes were also found to be normal.  

At the time of the September 1952 examination, normal 
findings were reported for the lower extremities and the 
feet.  On his report of medical history, the veteran did not 
indicate that he was having problems with his legs or feet.  

X-rays taken of the veteran's left foot in February 1992 
revealed no fracture, dislocation, or other abnormality.  
Electromyograph (EMG) and nerve conduction studies performed 
on the both legs in September 1993 were found to be within 
normal limits.  At the time of his July 1994 VA examination, 
the veteran was diagnosed as having sensory neuropathy of the 
left lower extremity.  

At the time of his January 1997 hearing, the veteran reported 
that his left leg had been numb for approximately fifteen 
years and that his left foot had been numb for years.  He 
also testified that his toes felt really itchy and that it 
felt like pins were being stuck in them.  The veteran related 
his left leg and foot problems to problems with his left hip 
and his right foot problem to his having to expend so much 
energy to get around.  

The Board is of the opinion that the veteran has not 
presented evidence of well-grounded claims of service 
connection for bilateral feet and left leg problems.  The 
veteran's service medical records reveal no complaints or 
findings of a foot problems.  The veteran was noted to have 
aches in his left leg on one occasion, with no further 
treatment being required.  

There were also no objective medical findings of any left leg 
or foot problems until many years after service.  While the 
veteran has expressed his belief that any current left leg or 
bilateral foot problem is related to injuries sustained to 
his left hip inservice, he is not qualified to render such an 
opinion.  Moreover, there has been no competent medical 
evidence submitted relating any current left leg or bilateral 
foot disability to service.  Furthermore, service connection 
is not currently in effect for any disorder; therefore, a 
claim for service connection on a secondary basis lacks legal 
merit.  



ORDER

Service connection for a left hip disorder is denied.

Service connection for a stomach/ulcer condition is denied.

Service connection for a heart condition is denied.

Service connection for arthritis of multiple joints is 
denied.  

Service connection for a back condition is denied.

Service connection for a leg condition is denied.  

Service connection for a bilateral foot condition is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

